internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact telephone number id no refer reply to cc tege eoeg e0'1 plr-t-103420-15 date october ty e o o organization cit l e n investor member special member dear this is in response to organization’s letter dated date in which organization requested certain rulings with respect to sec_501 sec_512 and sec_4943 of the internal_revenue_code facts organization is an exempt_organization described in sec_501 and classified as a private_foundation under sec_509 organization’s purpose is to directly or indirectly build develop finance purchase rehabilitate own sell and operate affordable housing in city for persons of low and moderate income including but not limited to elderly persons with a need for housing health care financial security and assisted living only to the extent assistance of such persons is deemed to be charitable under sec_501 organization has an investment in and is a managing member of llc llc operates an affordable low-income_housing project for the elderly project which has qualified for and been allocated low_income_housing credits pursuant to sec_42 operation of the project is llc’s only activity plr-t-103420-15 as managing member organization has control_over llc sufficient to ensure that the operation of the project furthers charitable purposes within the meaning of sec_501 organization generally has no revenue other than interest_income derived exclusively from interest earned on organization’s cash balances though on occasion organization receive grants which organization uses for the operations and maintenance of the project llc is currently a multi-member llc taxed as a partnership reporting income from a single low-income_housing project organization currently owns x percent of llc llc’s other members are investor member a limited_partnership that owns y percent of llc and special member a corporation that owns x percent of llc and is the general_partner of investor member none of organization’s current or former trustees directors officers key employees or contributors has any financial interests in or business relationships with investor member or special member either directly or indirectly through one or more intermediary entities additionally neither special member nor investor member has contributed more than dollar_figure or more than two percent of the total contributions to organization organization has received offers from investor member and special member in accordance with an option and right_of_first_refusal agreement to purchase the membership interests of investor member and special member for dollar_figurez organization represents that dollar_figurez is less than the fair_market_value of investor member’s and special member's membership interests based on a recent appraisal of the property by an outside appraiser exercise of the option and right-of-first-refusal by organization to buy out the investor member and special member’s membership interests would result in organization owning percent of llc and llc’s being disregarded as separate from organization for federal tax purposes except for a de_minimis amount organization’s income after the purchase will be from organization's interest_income and rental payments from those living in the low-income_housing organization represents the following with respect to project’s operations both before and after organization’s proposed purchase of investor member and special member's membership interests the project has had and will continue to have a at least percent of the units occupied by residents that qualify as low-income and b either at least percent of the units are occupied by residents that also meet the very low- income limit for the area or percent of the units are occupied by residents that also do not exceed percent of the area's very low-income limit the project is and will continue to be actually occupied by poor and distressed residents the project’s housing is and will continue to be affordable to the project's low-income and very low- income residents finally the facility owned by llc consists of only one building rulings requested the following rulings have been requested plr-t-103420-15 the project the low_income_housing_project run by the llc the activities of which will be attributed to organization meets the safe_harbor found in revproc_96_32 and will continue to do so after organization’s acquisition of all of the membership interests in llc therefore these activities will further the charitable purpose of relieving the poor and distressed under sec_501 and the regulations thereunder organization’s acquisition of additional membership interests in llc resulting in organization’s owning percent of llc will not subject organization to excess_business_holdings tax under sec_4943 the rental income organization derives from llc after organization's acquisition of additional membership interests in llc resulting in organization’s owning percent of llc will not constitute unrelated_business_income subject_to unrelated_business_income_tax organization’s acquisition of additional membership interests in llc resulting in organization’s owning percent of llc will not constitute a recapture_event under sec_42 for the low-income_housing tax_credit allocable to llc law analysis sec_501 of the code exempts from federal_income_tax organizations described in sec_501 sec_501 of the code describes organizations organized and operated exclusively for charitable and other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_509 of the code provides that a private_foundation is an organization described in sec_501 other than an organization described in sec_509 sec_509 sec_509 or sec_509 sec_511 of the code imposes a tax for each taxable_year on the unrelated_business_taxable_income of every organization described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by an organization from an unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed for expenses directly connected with the carrying on of such trade_or_business sec_512 of the code excludes from unrelated_business_taxable_income all rents_from_real_property plr-t-103420-15 sec_512 of the code provides that notwithstanding paragraph or in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 and there shall be allowed as a deduction the amount ascertained under sec_514 sec_512 of the code provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall include its share of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need for income or funds or the use it makes of the profits derived to the exercise of performance by such organization of its charitable educational or other purpose constituting the basis for its exemption under sec_501 sec_514 of the code provides that in computing under sec_512 the unrelated_business_taxable_income for any taxable_year there shall be included with respect to each debt-financed_property as an item_of_gross_income derived from an unrelated_trade_or_business an amount which is the same percentage but not in excess of percent of the total gross_income derived during the taxable_year from or on account of such property as a the average_acquisition_indebtedness as defined in subsection c for the taxable_year with respect to the property is of b the average amount determined under regulations prescribed by the secretary of the adjusted_basis of such property during the period it is held by the organization during such taxable_year sec_514 of the code provide that for purposes of this section the term ‘debt- financed property’ means any property which is held to produce income and with respect to which there is an acquisition_indebtedness as defined in subsection c at any time during the taxable_year or if the property was disposed of during the taxable_year with respect to which there was an acquisition_indebtedness at any time during the 12-month_period ending with the date of such disposition except that such term does not include any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_4942 of the code defines a functionally_related_business as a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 plr-t-103420-15 sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period a tax equal to percent of the value of such holdings sec_4943 of the code provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that permitted holdings in a corporation where one or more persons who are not disqualified persons with respect to the private_foundation have effective_control are not more than percent of the voting_stock held by the private_foundation and all of its disqualified persons sec_4943 of the code provides that permitted holdings’ of a private_foundation in a business_enterprise which is not incorporated shall be consistent with sec_4943 except that a in the case of a partnership profits interest shall be substituted for voting_stock and capital interest shall be substituted for nonvoting_stock b in the case of a proprietorship there shall be no permitted holdings and c in any other case beneficial_interest shall be substituted for voting_stock sec_4943 of the code provides that for purposes of sec_4943 the term business_enterprise does not include a functionally_related_business as defined in sec_4942 sec_4943 of the code provides that for purposes of sec_4943 the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources for purposes of subparagraph b gross_income from passive sources includes the items excluded by sec_512 and sec_4946 of the code defines disqualified persons with respect to a private_foundation as substantial contributors foundation managers owners of a substantial_contributor family members of an individual who is one of the above entitie sec_35 owned by one of the above and certain government officials sec_1_501_c_3_-1 of the income_tax regulations regulations includes charitable among the list of purposes for which an organization described in sec_501 may be organized and operated plr-t-103420-15 sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 sec_1_513-1 of the regulations provides that unless one of the specific exceptions of sec_512 or sec_513 is applicable gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 of the regulations defines trade_or_business for purposes of sec_513 as having the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provide that a trade_or_business is related in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_53_4942_a_-2 of the regulations defines functionally_related_business as a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 or an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exempt purposes of the organization sec_53_4943-10 of the regulations provides generally that the term business_enterprise includes the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the plr-t-103420-15 performance of services and which constitutes an unrelated_trade_or_business under sec_512 sec_53_4943-10 of the regulations provides that the term business_enterprise does not include a functionally_related_business as defined in sec_4942 sec_53_4943-10 of the regulations provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources for these purposes gross_income from passive sources includes the items excluded by sec_512 relating to dividends interest and annuities and b relating to rent and that any income classified as passive for these purposes does not lose its character merely because sec_514 relating to unrelated_debt-financed_income applies to such income sec_53_4943-10 of the regulations provides that for purposes of sec_4943 and the regulations thereunder the term sole_proprietorship means any business_enterprise which is actually and directly owned by a private_foundation in which the foundation has a percent equity_interest and which is not held by a corporation trust or other business_entity for such foundation a foundation may be considered to own a sole_proprietorship even though the foundation is itself a corporation or a_trust however a sole_proprietorship which is owned by a foundation shall cease to be treated as a sole_proprietorship when the foundation no longer has a percent interest in the equity of the business_enterprise thus if and when a foundation sells a percent interest in a sole_proprietorship such business_enterprise shall be treated as a partnership under sec_4943 and the regulations thereunder announcement 1999_2_cb_545 discussing final regulations under sec_7701 establishes that a limited_liability_company wholly owned by a single organization exempt under sec_501 may be disregarded as an entity separate from its owner when an entity is disregarded as separate from its owner its operations are treated as a branch or division of its owner therefore an owner that is exempt under sec_501 must include as its own information pertaining to the finances and operations of a disregarded_entity in its annual information_return revproc_96_32 1996_1_cb_717 sets forth a safe_harbor under which organizations that provide low-income_housing will be considered charitable as described in sec_501 of the internal_revenue_code because they relieve the poor and distressed as described in sec_1_501_c_3_-1 if they meet the following conditions the organization establishes for each project that a at least percent of the units are occupied by residents that qualify as low-income and b either at least plr-t-103420-15 percent of the units are occupied by residents that also meet the very low- income limit for the area or percent of the units are occupied by residents that also do not exceed percent of the area's very low-income limit the project is actually occupied by poor and distressed residents and the housing is affordable to the charitable beneficiaries if a project consists of multiple buildings and each building does not separately meet the requirements of and then the buildings must share the same grounds revrul_74_197 1974_1_cb_143 provides that the investment by an exempt employees ' trust in a partnership that was organized to invest in securities and borrows funds for that purpose may result in unrelated_business_taxable_income to the extent its share of partnership income is derived from or on account of the debt-financed securities llc is currently a multi-member llc that is taxed as a partnership organization plans to acquire all of the membership interests and become the sole owner of llc generally a business_entity that has a single owner and is not a corporation under sec_301_7701-2 is disregarded for federal tax purposes as an entity separate from its owner disregarded_entity see sec_301_7701-2 sec_301_7701-2 provides that if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner a u s charity that wholly owns a disregarded_entity must treat the operations and finances of the disregarded_entity as its own for tax and information reporting purposes see ann 1999_2_cb_545 after organization acquires all of the membership interests and sole ownership of llc llc will be treated as a disregarded_entity of organization for federal tax purposes thus the low-income_housing activity will be treated wholly as organization's activity none of organization’s current or former trustees directors officers key employees or contributors has any financial interests in or business relationships with investor member or special member either directly or indirectly through one or more intermediary entities additionally neither special member nor investor member has contributed more than dollar_figure or more than two percent of the total contributions to organization given that there is no financial interest as between organization or organization’s officers and directors and special member or investor member and since neither is a substantial_contributor to organization special member and investor member are not disqualified persons as to organization sec_4946 revproc_96_32 supra sets out a safe_harbor for organizations that provide low- income housing under which a low-income_housing project will be considered to further charitable purposes within the meaning for sec_501 by relieving the poor and distressed from the facts and representations presented the project run by llc the activities of which will be attributed to organization meets the safe_harbor found in revproc_96_32 supra and will continue to do so after organization acquires all of the plr-t-103420-15 membership interests in llc since the project has met and will continue to meet the safe-harbor found in revproc_96_32 it furthers a charitable purpose described in sec_501 that is substantially_similar to the purpose for which organization were given exemption the relief of the poor and distressed through the provision of low-income_housing the mere fact that an organization engages in a trade_or_business activity does not necessarily jeopardize its exempt status sec_1_501_c_3_-1 an organization may be subject_to unrelated_business_income_tax if the activity is regularly carried on and is not substantially related to the organization’s exempt_purpose to be substantially related to an organization’s exempt_purpose the activity must contribute importantly and bear a substantial causal relationship to the achievement of exempt purposes sec_1_513-1 llc will be a disregarded_entity and its activities will be attributed to organization since the facts and representations show that the project run by llc will meet the safe_harbor of revproc_96_32 it will contribute importantly to organization’s charitable purposes to relieve the poor and distressed thus it is not an unrelated_trade_or_business under sec_513 in addition under sec_512 the rental income organization receives from the tenants in llc’s building are excluded from unrelated_business_income except that such building was debt financed as described in sec_514 sec_512 sec_514 provides however that debt-financed_property does not include any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption as described above the operation of llc’s property substantially furthers organization’s exempt_purpose through its role as low-income_housing therefore rental income derived from that property does not constitute unrelated_business_income sec_4943 imposes a tax equal to percent of the value of any excess_business_holdings of a private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period organization plans to own percent of llc which operates the project organization will own it as a sole_proprietorship a private_foundation generally cannot operate a business_enterprise as a sole_proprietorship other than a functionally-related enterprise or a business otherwise exempt as a sole_proprietorship sec_4943 sec_53_4943-3 however sec_4943 provides that a business_enterprise does not include a functionally_related_business as defined in sec_4942 sec_4942 defines a functionally_related_business as a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 since the facts and representations show that project meets the safe_harbor found in revproc_96_32 llc’s operation of the project which is llc’s sole activity is substantially related to organization's exempt_purpose since llc’s operation of the project is substantially related to organization’s exempt_purpose such operation is not an unrelated_trade_or_business as defined in sec_513 sec_1 plr-t-103420-15 d accordingly the project is a functionally_related_business and therefore not a business_enterprise for purposes of sec_4943 in addition the term business_enterprise does not include a trade_or_business that derives at least percent of its gross_income from passive sources interest_income and rents_from_real_property are identified as passive sources under sec_53_4943-10 except for a de_minimis amount organization’s income will be from interest and rents_from_real_property accordingly organization’s sole ownership of llc will not subject organization to excise_taxes on excess_business_holdings under sec_4943 conclusion in light of the foregoing we rule as follows the project the low_income_housing_project run by the llc the activities of which will be attributed to organization meets the safe_harbor found in revproc_96_32 and will continue to do so after organization’s acquisition of all of the membership interests in llc therefore these activities will further the charitable purpose of relieving the poor and distressed under sec_501 and the regulations thereunder organization’s acquisition of additional membership interests in llc resulting in organization’s owning percent of llc will not subject organization to excess_business_holdings tax under sec_4943 the rental income organization derives from llc after organization’s acquisition of additional membership interests in llc resulting in organization’s owning percent of llc will not constitute unrelated_business_income subject_to unrelated_business_income_tax we decline to rule on whether the acquisition of additional membership interests in llc results in a recapture_event under sec_42 see revproc_2015_1 lr b this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-t-103420-15 no ruling is granted as to whether organization qualifies as an organization described in sec_501 and except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s mary jo salins acting branch chief branch tax exempt government entities cc
